Non-Art Rejection
1.	Claims 34-47 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 9,596,156.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

2.	Claims 34-47 are also rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,541,896.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


Art Rejection
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


4.	Claims 34-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Melpignano et al, U.S. pat. Appl. Pub. No. 2006/0084417, in view of Sinha, U.S. pat. Appl. Pub. No. 2010/0246416 and Unger, U.S. pat. No. 8,073,441.
	Per claim 34, Melpignano discloses a computer implemented method comprising: 
a) providing a plurality of network connectivity interfaces on one or more components in a client device, wherein at least two network connectivity interfaces use different connectivity technologies (see par 0033-0034); 
b) using a programmable processor programmed to perform a first network connectivity test using first network connectivity interface to verify end-to-end connectivity between the client device and a first server 12 through IP address on another network (par 0058-0060);
c) wherein the client device is preset with a default (preferred) network connectivity rule (see par 0035-0036).
Melpignano does not teach performing a second connectivity test for each of the network connectivity interfaces. Sinha discloses a method for performing a known layer 3 connectivity test that includes an IP pinging (of a server) and a DNS test (see Sinha, par 0007, 0046-0047).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Melpignano with Sinha teaching to perform the second DNS connectivity test for each network interface because it would have provided more comprehensive layer 3 connectivity test on the network interface to ensure a reliable network connection (see Sinha, par 0007).
	Melpignano also does not teach updating the default network connectivity rules with location specific rules after network access has been established using the default rule. However, Unger discloses a method of using location specific rules to enable client device to select suitable wireless networks including home network and roaming networks of different protocols or bearers, e.g., WiFi, GSM and CDMA, based on location of the client device (see Unger, col 5, ln 35-67 and col 11, ln 43-53), wherein initial (default) network connectivity rule is updated with the location specific rule set including after network access has been established using the initial rules (see Unger, col 7, ln 61-67). 
	It would have been further obvious to one of ordinary skill in the art at the time the invention was made to modify Melpignano with Unger teachings because a location-based network connection policy would have enabled selecting appropriate network provider to avoid or minimize additional fee or roaming charges (see Unger, col 5, ln 41-49).
	Per claims 35-36, Melpignano teaches performing connectivity tests comprise running commands in OSI layer 3 via (application) layer 7 (see par 0088).
	Per claim 37, Melpignano teaches using an analyzer to analyze data connectivity for each access points (see par 0088).
	Per claims 38 and 45-46, Melpignano teaches providing cellular and non-cellular interfaces on the device (see par 0033).
	Per claims 39-40, Unger teaches establishing connectivity based on at least one criterion of location-based, time-based or bandwidth-based such as bandwidth of a network provider, cost to maintain connectivity and latency of the network provider (see par 0033-0035).
	Per claim 41, Melpignano teaches determining to maintain a connection is based on whether a response was received from one or more the connectivity tests (see par 0061).
	Per claim 42, Sinha teaches pinging the first server on the wired network connected to wireless network for connection testing, wherein the first server is known to the client device, i.e., server’s IP address is preload/saved on the device (see par 0007). 
Per claim 43, Unger teaches setting connection priority based on connection preferences set by the connection rule (see Unger, col 5, ln 35-40). 
	Per claim 44, Melpignano teaches running connectivity test separately on each network interface (see pars 0040-0042).
	Per claim 47, Unger teaches periodically downloading updated connectivity rules over time, wherein the connectivity rule is determined at the time the client device send or receive packets to/from a server (see Unger, col 8, ln 12-32).


Response to Amendment
5.	Applicant’s arguments filed August 29, 2022 with respect to claims 34-47 have been considered but are not deemed persuasive.
Applicant alleges that Unger fails to disclose the claimed invention because Unger citation (col 7, ln 61-67) does not teach that the update provides location specific rules. Examiner disagrees.
Unger clearly teaches using the location specific rules to enable client device to select suitable wireless networks of different protocols or bearers (e.g., WiFi, GSM and CDMA) based on location of the client device. For instance, when client device enters a home network, it would switch and connect to home network, whereas it would switch to one of roaming networks on the priority list when leaving a boundary of the home network (see Unger, col 5, ln 35-67 and col 11, ln 43-53).
	Thus, it is submitted that Unger discloses the alleged limitation.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/2/22